CRanch, C. J.
Upon comparing this indictment with the form of an indictment for a similar offence in 2 Chitty’s Cr. Law, 244, the Court is of opinion that it is in substance a good indictment, and is sufficiently certain to require the defendant to plead to it.
The motion to quash it is, therefore, overruled. The other indictment against the same defendant for taking insufficient security in the case of Henry Miller, is even more full and formal than the other ; and the motion to quash it is also overruled. Thrus-ton, J., not sitting, as he was not present at the argument.